STATON, Judge,
dissenting.
I dissent from the majority opinion for two reasons. First, the attempt of the trial court to extend Anderson’s time in prison by recommending that the prison authorities apply the new criminal code is improper because it may result in cruel and unusual punishment for Anderson. Secondly, the majority opinion has treated the conditions of an appeal bond as though they were the same as those for a bail bond. They are not. Furthermore, the record clearly reflects that the appeal bond is excessive and should be reduced.
Anderson had been charged and convicted of forgery (IC 35-1-124-1). He had given Mary Evans and Eastside Liquors a check for $152.27. He was sentenced under the former statute to two to fourteen years. He could not be sentenced or punished under the new criminal code that became effective last October, 1978. At the time of his sentencing, the trial court made the following remarks and the following recommendations:
“You have spent virtually your entire adult life in institutions and, as we figure it, you have only spent about five years in your entire adult life outside the walls. So this is not an ordinary case. Why a habitual was not filed I don’t know, but it wasn’t. Now, the way the releases have been going of recent months or years it would appear that with the time you have spent already in jail, and the minimum that they are giving, that under the old code which you are sentenced under you would be already just about eligible for release immediately upon arrival. Because, as I understand it, they are taking the minimum — in this case it’s two years — and not the maximum of 14 years. But there is some flexibility I guess, and I am going to recommend that you be considered as — even though legally you are being sentenced under the old code — I am going to ask that the parole board *242consider you as having been sentenced under the new code, in which case that would have been a Class C felony, and that carries a normal sentence of determinate five years to which may be added three or deducted two. So I am going to ask them to consider as if you had received the maximum of eight years and adjust your parole release accordingly. It appears that the number of times you have been in prison haven’t done you any good. The sheriff is charged with the execution.”
Even though the trial court acknowledged that it was sentencing Anderson under the “old code”, the possibility that the prison authorities may follow its recommendation is a very real possibility. The recommendation is improper and should be stricken from the record; furthermore, the prison authorities should be advised by the trial court to disregard its recommendation.
Anderson’s bail bond was $10,000.00 before and after trial. There is nothing in the record which would indicate that a greater amount of bond was necessary for Anderson’s appearance at trial. To the contrary, the trial court reduced Anderson’s bond from $15,000.00 to $10,000.00 upon a petition to reduce bond. Yet, Anderson’s appeal bond was increased five times his bail bond to $50,000.00. There is nothing in the record which would indicate the reason for the refusal of the trial court to reduce the amount of the appeal bond. In addition to the appearance of the defendant before the appropriate court if the appeal is dismissed, affirmed, or reversed, these conditions should be considered by the trial court when setting an appeal bond:
1) that the defendant will in all respects faithfully prosecute his appeal;
2) that he will “abide” by the order and judgment of the Indiana Court of Appeals (or the Indiana Supreme Court);
3) that he will perfect his appeal within a reasonable time if he has not already done so before requesting bond.
IC 1971, 35-4-6-3, Ind.Ann.Stat. § 9-2314 (Burns Code Ed.).
There is nothing in the record which would justify the tremendous increase from $10,000.00 to $50,000.00 in bond. Therefore, on the face of the record, the trial court has abused its discretion by demanding an excessive appeal bond. Anderson has a right to a reasonable appeal bond. This right has been denied him.
Except for the recommendation of the trial court, the reversal and remand of this appeal would accomplish little, since Anderson has served his minimum time under the two to fourteen year sentence and his appeal has been decided on the merits; however, I would remand this cause to the trial court to correct the harm that may be done by its recommendation to the prison authorities.